The condition of the record in this case leaves us no alternative but to reverse the order of the Appellate Division and to affirm the judgment entered upon the decision at Special Term. The learned trial court, made certain findings of fact which, so long as they stand unreversed, must inevitably control the decision of the case if they are supported by evidence. An examination of the record discloses that these findings have the support of some evidence, and, as the order of the Appellate Division is silent as to the grounds upon which it reversed the judgment entered upon the decision of the trial court, it must be assumed to be a reversal purely upon questions of law. (Code Civ. Pro. § 1338.) Since this court is bound by the facts as thus found by the trial court and, in effect, approved by the Appellate Division, the only question open for decision by this court is whether the conclusions of law arrived at by the trial court are sustained by the findings of fact. As to that question there is no doubt whatever. The trial court's conclusions of law are the necessary corollaries of the findings of fact, and the Appellate Division should either have reversed the trial court upon the law and the facts, or have affirmed the judgment. As it did neither of these things, it follows that the order of the Appellate Division must be reversed and the judgment entered upon the decision of the trial court affirmed, with costs to the appellant in all courts.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, HAIGHT, WERNER, WILLARD BARTLETT and HISCOCK, JJ., concur.
Ordered accordingly. *Page 596